United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 8, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 04-40150
                           Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JERRY DECKARD,

                                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                          (9:02-CR-41-1)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Jerry   Deckard   appeals   following      his

conditional guilty plea to possession with intent to distribute

more than 500 grams of cocaine, in violation of 21 U.S.C. §

841(a)(1), and felon in possession of ammunition, in violation of

18 U.S.C. § 922(g)(1). Deckard argues that the district court

erroneously denied his motion to suppress evidence.

     In reviewing the denial of a motion to suppress evidence

obtained pursuant to a search warrant, we determine: (1) whether


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the good-faith exception to the exclusionary rule applies; and (2)

if not, whether probable cause supported the warrant.                      United

States v. Cavazos, 288 F.3d 706, 709 (5th Cir. 2002).                     Deckard

argues that the good-faith exception does not apply because the

affidavit on which the search warrant was based was so lacking in

indicia of probable cause that no reasonable officer could rely on

the warrant in good faith.

     The warrant affidavit indicated that the police had learned

from two confidential informants that Deckard was a substantial

cocaine supplier and that one of the informants had delivered

cocaine to Deckard's residence within the previous two years.                 The

affidavit also indicated that the police had been investigating

Deckard for      six    months,   and    stated   that   within   hours    before

applying   for    the     warrant,      the   officers   personally   examined

abandoned trash placed at the curb of Deckard's residence and

discovered materials used in the packaging of narcotics.                      In

addition, a field test for cocaine residue proved positive, and the

police had discovered correspondence, bills, and a prescription

bottle in the names of Deckard and his girlfriend, thereby linking

the trash to Deckard. Deckard's challenge to the warrant affidavit

is without merit, and the district court did not err in denying the

suppression motion.        See United States v. Satterwhite, 980 F.2d

317, 321 (5th Cir. 1992); United States v. Raborn, 872 F.2d 589,

596 (5th Cir. 1989); United States v. May, 819 F.2d 531, 536 (5th

Cir. 1987).

                                          2
AFFIRMED.




            3